Citation Nr: 0933569	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of recurrent dislocation of the right (major) 
shoulder, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for right arm 
radioculopathy with hand weakness, claimed as secondary to 
service-connected right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to May 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in Washington, D.C. via videoconference in April 
2009.

The issue of entitlement to service connection for right arm 
radioculopathy with hand weakness is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The postoperative residuls of recurrent dislocation of the 
right (major) shoulder are characterized by some guarding of 
movement but no locking episodes or deformity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the postoperative residuals of recurrent dislocation of the 
right (major) shoulder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
dated in April 2007 and August 2008.  The Board notes that 
the appellant was given sufficient notice in compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in the August 
2008 letter.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

					Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

The Veteran's postoperative residuals of recurrent 
dislocation of the right (major) shoulder are rated under 
Diagnostic Code 5202.  Under Diagnostic Code 5202, for 
impairment of the humerus in the major arm, a 20 percent 
rating is granted when there is malunion of the humerus, with 
moderate deformity, while a 30 percent rating is granted when 
there is marked deformity of the humerus for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level, while a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A 50 percent rating is 
granted for fibrous union of the humerus of the major arm.  A 
60 percent rating is granted for nonunion of the humerus, 
which is to say, a false flail joint of the major arm, while 
an 80 percent rating is granted for loss of the head of the 
humerus, which is to say, a "flail" shoulder.  38 C.F.R. 
§ 4.71a and Part 4, Code 5202 (2008)

Other rating codes for consideration include the rating code 
for limitation of motion of the arm.  Limitation of motion of 
the arm to shoulder level merits a 20 percent evaluation for 
either arm.  Limitation of motion of the arm to midway 
between side and shoulder level is evaluated as 30 percent 
for the major arm and 20 percent for the minor arm.  
Limitation of motion to 25 degrees from the side is evaluated 
as 40 percent for the major arm and 30 percent for the minor 
arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
38 C.F.R. § 4.71 (2008).

					Analysis 

The appellant has appealed the denial of an increased rating 
for the postoperative residuals of recurrent dislocation of 
the right (major) shoulder currently rated as 20 percent 
disabling.  The current rating contemplates malunion, with 
moderate deformity or infrequent episodes, and guarding of 
movement only at shoulder level.  To warrant an increased 
rating under DC 5202, the evidence must show marked deformity 
for the major arm or frequent episodes and guarding of all 
arm movements for the major arm.  

The evidence shows that in November 2006, Dr. M noted that 
the Veteran experienced right shoulder pain and decreased 
range of motion.  The Veteran was afforded a VA compensation 
and pension examination in July 2007.  During this 
examination, the Veteran complained of pain, stiffness, 
fatigability, and decreased range of motion especially in the 
external rotation motion.  He denied swelling, heat, redness, 
instability or giving way, locking, and/or lack of endurance.  
Continuous pain was noted.  The last dislocation was noted to 
be in 1971.  No recurrent subluxation was noted.  Further 
noted was that the effect of the condition on the Veteran's 
occupation was that it caused weakness.  It was also noted 
that at times the Veteran could not carry his guitar and on 
his daily activities, he had weakness, though it did not 
restrain him.  Forward flexion was 0 to 130 degrees, 
abduction was 0 to 88 degrees, external rotation was 0 to52 
degrees, and internal rotation was to 0 to 18 degrees.  The 
Veteran had loss of motion following repetitive use of 8 
degrees in internal rotation.  There was no anklylosis of the 
joints.  X-ray of the right shoulder showed no acute fracture 
or dislocation but there were degenerative changes present at 
the glenohumeral joint including prominent bony spurring 
inferiorly.  The Veteran was diagnosed with right shoulder 
multiple dislocations treated surgically and residuals of 
degenerative changes, impingement syndrome, right rotator 
cuff tendinopathy and weakness.  The examiner noted that 
during flare ups, the Veteran had 5 to 10 degrees of 
additional limitation of motion.  

R.D. issued a statement on the Veteran's behalf in August 
2008.  R.D. noted that he had worked closely with the Veteran 
as a musician for the past three years and that it had become 
apparent that the Veteran's shoulder had been causing him 
pain and discomfort in even the most normal activities.  R.D. 
noted that the Veteran had become more careful when lifting 
his musical equipment and that the Veteran had changed the 
way he held and played his instruments.  In another August 
2008 statement on the Veteran's behalf, C.M.P. noted that she 
had known the Veteran for 14 years and that during the past 
eight years she noticed that the Veteran had progressive 
difficulty completing many ordinary activities such as yard 
work and simple household chores.  She noted that the 
disability had affected the Veteran's career as he was unable 
to raise his right arm high enough to lift and load luggage 
and instruments without severe pain.  

The Veteran was afforded another VA compensation and pension 
examination in February 2009.  During this examination, it 
was noted that the Veteran was a self employed musician.  The 
Veteran reported right shoulder pain and stiffness but denied 
deformity, giving way, instability, weakness, incoordination, 
locking, effusion, inflammation and decreased speed of joint 
motion.  Occasional numbness, as well as tenderness and 
guarding of movement were noted.  Right forward flexion was 0 
to 110 degrees, right abduction was 0 to 90 degrees, external 
rotation was 0 to 80 degrees, and internal rotation was from 
0 to 80 degrees.  There was pain after repetitive motion.  An 
impression was given of mild grade I AC joint separation.  
Significant effects on the Veteran's usual occupation were 
noted, and mild to moderate effects were noted on usual daily 
activities.  

During his April 2009 hearing, the Veteran reported right 
shoulder pain of seven or eight on a daily basis.  He 
reported that it prevented him from doing normal activities 
of personal hygiene and eating.  He also reported that the 
screw placed in his shoulder to prevent dislocations 
prevented any external rotation of the right arm greater than 
90 degrees from his body.  He reported that he did not have 
full 180 degree motion in the right arm as he did in the left 
arm.  He noted that his right arm could extend maybe just 
around a little more than 90 degrees in front of him but 
certainly not above the level of his shoulder.  

Based on the evidence of record, the Board finds that an 
increased rating for the postoperative residuals of recurrent 
dislocation of the right (major) shoulder is not warranted.  
In that regard, the Board notes that the evidence does not 
show marked deformity for the major arm, or frequent episodes 
and guarding of all arm movements for the major arm.  
Examination in July 2007 revealed forward flexion was 0 to 
130 degrees, abduction was 0 to 88 degrees, external rotation 
was 0 to52 degrees, and internal rotation was to 0 to 18 
degrees.  The Veteran had loss of motion following repetitive 
use of 8 degrees in internal rotation and there was no 
anklylosis of the joints.  Examination in February 2009 
revealed right forward flexion was 0 to 110 degrees, right 
abduction was 0 to 90 degrees, external rotation was 0 to 80 
degrees, and internal rotation was to 0 to 80 degrees.  
Although there was some guarding of movement, there were no 
locking episodes or deformity.  These findings do not warrant 
an increased rating under DC 5202.  

The Board also finds that an increased rating is not 
warranted for limitation of flexion.  Even taking into 
account the Veteran's complaints of pain on motion, an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5201.  In this regard, the Board finds that 
the Veteran's remaining functional use is better than 
limitation midway between side and shoulder level.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.

The Board notes that the Veteran is competent to report that 
his disability is worse.  The Board accepts that the Veteran 
has functional impairment, pain, and pain on motion.  See 
DeLuca.  However, the more probative evidence consists of 
that prepared by skilled professionals, and such evidence 
demonstrates that the currently assigned evaluation is 
appropriate.  The Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board has found no section 
that provides a basis upon which to assign a higher 
disability rating.  

The Board has also considered whether the issues above should 
be referred to the Director of Compensation and Pension 
Service or the Under Secretary for Benefits for 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2008).  However, the Board notes that 
the record reflects that the Veteran has not required 
frequent periods of hospitalization for his disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Accordingly, referral of the case for 
extraschedular consideration is not in order.  


ORDER

A rating higher than 20 percent disabling for the 
postoperative residuls of recurrent dislocation of the right 
(major) shoulder is denied.  


REMAND

The Veteran has appealed the denial of service connection for 
right arm radiculopathy with hand weakness.  The Veteran 
claims that the disability is secondary to his service 
connected right shoulder disability.  He has reported that he 
has numbness and pain down his arm.  The Veteran was examined 
in July 2007 and it was found that there was no evidence of a 
neurological deficit in the right arm and hand.  However, in 
the opinion of the Veteran, the term "radiculopathy" is a 
limiting term, and does not negate the fact that he still has 
numbness and pain.  He has also maintained that he can raise 
his right arm to his side but not fully to the level of his 
shoulder.  He reported that his right arm can extend maybe 
just around a little more than 90 degrees in front of him, 
but certainly not above shoulder level.  

In light of the above, the Board is of the opinion that an 
additional examination is needed to determine if the Veteran 
has a right upper extremity disability.  The Board concludes 
that it must remand this issue on appeal so that the 
appellant can be afforded a VA medical examination to 
determine if he has a right arm disability and, if so, 
whether the disability is attributable to service or his 
service connected disability.  38 C.F.R. § 3.159(c)(4).  
Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
currently diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  As 
such, the Board finds that a VA compensation and pension 
examination is warranted before the issue of entitlement to 
service connection can be decided.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
compensation and pension 
examination(s), by appropriate 
specialists, if necessary, to determine 
if he has a chronic right arm 
disability (with associated hand 
weakness) and, if so, 


whether that disability is related to 
service or his service connected right 
shoulder disability.  

2.  Following completion of the 
examination, the examiner(s) should 
specifically comment as to whether the 
Veteran currently suffers from a 
chronic, clinically-identifiable right 
arm disability (including 
radiculopathy) with associated hand 
weakness, and, if so, whether that 
disability as likely as not had its 
origin during the Veteran's period of 
active military service.  Should it be 
determined that the veteran does, in 
fact, suffer from a chronic disability 
of his right arm, but that such 
disability did not have its origin 
during his period of active military 
service, an additional opinion is 
requested as to whether any chronic 
right arm disability identified is as 
likely as not proximately due to, the 
result of, or aggravated by the 
Veteran's service-connected right 
shoulder disability.  If there is no 
relationship, that fact must be noted 
in the report.  

3.  The claims folder should be made 
available to the examiner for review.  
A complete rationale for all opinions 
should be provided.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


